— Order unanimously affirmed, without costs, for reasons stated at Chautauqua County Family Court, Hartley, J. Memorandum: We add only that the record establishes that respondent did not visit or communicate with his daughter for six months immediately preceding the filing of this petition on April 23,1980 because he was “discouraged from doing so by the agency” (Social Services Law, § 384-b, subd 5, par [a]). In our view, the child’s best interest requires that custody remain with the Chautauqua County Department of Social Services for a further period to permit him to exercise reasonable visitation rights (see Matter of Murrell, 79 AD2d 866, 867). (Appeal from order of Chautauqua County Family Court, Hartley, J. — permanent abandonment.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.